DETAILED ACTION
	For this Office action, Claims 10-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive.  Applicant argues that in’tVeld, US 4053414 (the primary reference of all prior art grounds of rejection) cannot read on the instant claims because the reference does not disclose a volumetric pump positioned along the suction pipe.  The examiner respectfully disagrees, as operation of the pump 46 creates a suction condition in which water is drawn through the skimmer 16 (Col. 2, Line 20-Col. 3, Line 22; Col. 4, Lines 36-55).  The pump is therefore a volumetric pump positioned along the suction pipe in conduit 18, pumping a volume of water through the conduit 18, wherein said conduit 18 is also a suction pipe due to said suction condition.  For these reasons, the grounds of rejection are maintained in view of the arguments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by in’tVeld, US 4053414 (found in IDS filed 03/05/2021).
	Regarding instant Claim 10, in’tVeld discloses a transportable polluted water modular system (Abstract; oil water separator to be placed within a marine vessel) comprising:  a containerize treatment module comprising an intermodal container which houses a coalescence separator device configured to operate an oil/water separation (Figure 4; Figure 5; Col. 2, Line 20-Col. 3, Line 22; interior of vessel 2 as shown in Figure 4 comprises a plurality of coalescing devices 48 for separation of oil and water); a suction pipe having a first end connected to the coalescence separator device and a second end with an inlet connected to a floatable skimmer (Figure 1; Figure 2; Figure 4; Col. 2, Line 20-Col. 3, Line 22; skimmer 16 is provided with conduit 18 and channel 20, which serves as suction pipe connecting an inlet of skimmer 16 to the coalescence separator device via outlets 34); a volumetric pump positioned along the suction pipe (Figure 2; Figure 4; Figure 6; Col. 2, Line 56-Col. 3, Line 22; pump 46 placed along flow direction of water to be treated comprising the conduit 18); a water drain pipe connected to a water outlet of the coalescence separator device (Figure 2; Figure 4; Figure 5; Figure 6; Col. 2, Line 56-Col. 3, Line 22; conduit 44 fluidly connected to coalescing devices 48); and an oil drain pipe connected to an oil outlet of the coalescence separator device (Figure 4; Figure 5; Col. 5, Line 37-Col. 6, Line 5; conduit 40 serves as outlet/drain pipe for oil recovered from the coalescing devices 48).  
	Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  in’tVeld further discloses wherein the coalescence separator device defines a plurality of coalescence surfaces (Figure 5; Col. 2, Line 56-Col. 3, Line 
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  in’tVeld further discloses wherein the plurality of coalescence surfaces are immersable in a treatment tank (Figure 4; Figure 5; Col. 2, Line 20-Col. 3, Line 22; coalescence device 48 and corresponding cylindrical members 60 are submerged within tank formed by bulkhead portions 28).  
Regarding instant Claim 13, Claim 11, upon which Claim 13 is dependent, has been rejected above.  in’tVeld further discloses wherein the coalescence separator device comprises a coalescing plate separator device, and a set of coalescing plates defining the plurality of coalescing surfaces (Figure 5; Col. 2, Line 56-Col. 3, Line 22; lower plate 50 and cylindrical arrays of screens serve as plates).
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  in’tVeld further discloses wherein the floatable skimmer comprises a float configured to float on a water surface (Figure 1; Col. 2, Line 20-Col. 3, Line 22; skimmer 16 is provided to float on a water surface).
	Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  in’tVeld further discloses wherein the suction pipe comprises a flexible pipe configured to be unwound from the intermodal container to extend, in use, out of the intermodal container and overboard a vessel until the second end of the suction end of the suction pipe reaches a water surface (Figure 1; Col. 2, Line 20-Col. 3, Line 22; conduit 18 is a flexible tube type that extends to the skimmer as it floats on a water surface).  
Regarding instant Claim 17, Claim 10, upon which Claim 17 is dependent, has been rejected above.  in’tVeld further discloses wherein the coalescence separator device comprises a level alarm configured to provide an alarm signal when a detected level of an oil layer in a treatment tank exceeds a preset level (Col. 5, Line 16-Col. 6, Line 15; transducers detect level of oil/interface of fluid in vessel; alarm signal in backwash operation or other operation upon detection of exceeded oil levels is provided).   
	Regarding instant Claim 19, Claim 10, upon which Claim 19 is dependent, has been rejected above.  in’tVeld further discloses a containerized storage module comprising another intermodal container that houses a tank comprising an inlet connectable, via a releasable joint, to the oil drain pipe (Figure 1; Col. 2, Lines 20-55; Col. 5, Line 37-Col. 6, Line 5; conduit 40 outputs separated oil, which may be discharged via a releasable joint to a storage vessel or separate barge).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in’tVeld, US 4053414 (found in IDS filed 03/05/2021).
	Regarding instant Claim 18, Claim 10, upon which Claim 18 is dependent, has been rejected above.  While in’tVeld is silent on at least a portion of at least one of the water drain pipe and the oil drain pipe is a flexible pipe configured to be unwound from the containerized treatment module, in’tVeld does disclose such a flexible pipe for the suction pipe (Figure 1; Figure 1; Col. 2, Line 20-Col. 3, Line 22; conduit 18 is a flexible tube type that extends to the skimmer as it floats on a water surface).  The oil drain pipe/conduit 40 is further disclosed to be connected to either a storage vessel or an accompanying barge (Figure 1; Col. 5, Line 37-Col. 6, Line 5), which would require an 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the oil drain pipe of in’tVeld to further comprise at least partially a flexible portion to be unwound from the containerized treatment module similar to that of the suction pipe/flexible tubular type conduit 18 also taught in in’tVeld because such a flexible pipe would aid in connecting the oil drain pipe to a storage source for further processing, such as an accompanying barge or storage vessel (Figure 1; Figure 1; Col. 2, Line 20-Col. 3, Line 22; Col. 5, Line 37-Col. 6, Line 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over in’tVeld, US 4053414 (found in IDS filed 03/05/2021) in view of Al-Hadhrami et al. (herein referred to as “Al-Hadhrami”, US Pat Pub. 2014/0216998).
	Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  in’tVeld further discloses comprising a recirculation system comprising:  a recirculation conduit that branches off from the water drain pipe and engages the suction pipe (Figure 6; Col. 3, Lines 43-66; conduit 90, when three-way valve 88 is operated in such a manner, recirculates water from discharge back towards the suction pipe via pump 46); and a control unit connected to a meter and to a three-way valve positioned along the water drain pipe and connected to the recirculation conduit (Figure 6; Col. 3, Line 43-Col. 4, Line 19; control box 126 is connected to switch 124 and three-way valve 88, for selective recirculation of water from water drain pipe in conduit 44). 

	Al-Hadhrami discloses a dewatering system for oil storage tanks in the same field of endeavor as in’tVeld, as it solves the mutual problem of separating oil from water and monitoring conditions during such separation (Abstract).  Al-Hadhrami further discloses a concentration meter positioned along a water drain pipe and configured to measure an oil concentration in a water stream exiting a separator device to ensure a desirable separation of water undergoing discharge (Paragraph [0018]; oil/water sensor 38 set to detect the amount of oil within an exiting water stream, wherein a controller 42 adjusts valves to recirculate said water based on such a detection).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recirculation conduit, water drain pipe and control unit of in’tVeld to further comprise a concentration sensor positioned along the water drain pipe that measures an oil concentration in a water stream exiting the coalescence separator device as taught by Al-Hadhrami because Al-Hadhrami discloses such a concentration meter ensures desirable separation of water undergoing discharge (Al-Hadhrami, Abstract; Paragraph [0018]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/19/2021